Exhibit 10.5
CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.












FACILITY LOAN ORIGINATION AGREEMENT




Dated as of May 27, 2020




by and between






GREENSKY, LLC




and






SYNOVUS BANK




--------------------------------------------------------------------------------



FACILITY LOAN ORIGINATION AGREEMENT


THIS FACILITY LOAN ORIGINATION AGREEMENT dated as of May 27, 2020 (the
“Effective Date”), by and between GREENSKY, LLC, a Georgia limited liability
company (including its direct or indirect subsidiaries that provide, directly or
indirectly, any of the services contemplated hereby, “Servicer”), and SYNOVUS
BANK, a Georgia state-chartered bank (“Lender”). As used herein, “Party” shall
mean Servicer or Lender, as applicable, and “Parties” shall mean both Servicer
and Lender.


W I T N E S S E T H:


WHEREAS, Servicer is in the business of providing clerical, ministerial,
marketing and administrative services and a technology platform to lenders in
connection with lenders originating consumer loans for their own account,
primarily through a network of Program Merchants and Sponsors (as defined
herein) or through consumer direct channels (the “GreenSky® Program”); and


WHEREAS, the GreenSky® Program is administered by Servicer on behalf and under
the direction and control of federally-insured and federal- or state-chartered
financial institutions participating in the GreenSky® Program, which includes
the Lender; and


WHEREAS, Lender has conducted due diligence regarding the GreenSky® Program and
its suitability for Lender, and Lender desires to participate in the GreenSky®
Program by extending loans directly to consumers on the terms provided for
herein; and


WHEREAS, Lender and Servicer acknowledge and agree that one or more Persons may
desire to purchase Loans originated (or otherwise acquired) by Lender and owned
pursuant to this Agreement or participations in such Loans from time to time and
that such sales of Loans or participations therein shall occur as set forth
herein; and


WHEREAS, this Origination Agreement shall not apply to the loans previously
funded (or otherwise acquired) and owned by Lender under the Original Loan
Origination Agreement (as defined herein) and being serviced by Servicer on
behalf of Lender under the Original Servicing Agreement (as defined herein),
except to the extent otherwise provided in the definition of Loan contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between Servicer
and Lender as follows:
ARTICLE I
DEFINITIONS


Section 1.01 Definitions. All capitalized terms used herein or in any
certificate or document, or Origination Paper made or delivered pursuant hereto
shall have the following meanings (unless otherwise defined therein):




FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 1

--------------------------------------------------------------------------------



“Acquired Loans” shall mean loans previously originated by a federally-insured
and federal- or state-chartered financial institution other than Lender through
the GreenSky® Program that are acquired by Lender from time to time, as agreed
to by Lender in its sole discretion, and that Lender and Servicer agree in
writing to treat as Loans under this Origination Agreement and the Servicing
Agreement.


“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” shall mean the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have the meanings correlative to the foregoing.


“Anti-Money Laundering Laws” shall have the meaning given to such term in
Section 4.02(a)(ix).


“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.


“Backup Servicer” shall mean Systems & Services Technologies, Inc. or another
qualified third-party service provider acceptable to Lender to provide backup
services to Lender for the servicing of the Loans pursuant to the Backup
Servicing Agreement.


“Backup Servicing Agreement” shall mean the contractual arrangement between
Servicer and the Backup Servicer for backup servicing of the Loans.
“Bank Margin” shall have the meaning given to such term in the Economics
Agreement. “Borrower” shall mean, with respect to any Loan, the Person that is
obligated to make
payments with respect to such Loan.
“Business Day” shall mean a day that Lender is open for business and excluding
Saturdays, Sundays and legal holidays.


“Commitment Amount” shall have the meaning set forth in Section 2.01(a)(ii).


“Commitment Period” shall mean the period that terminates at the end of the Term
hereof, provided that such period shall be subject to an earlier termination
upon Lender’s delivery to Servicer of a written termination notice in the event
of a Commitment Termination Event; provided, however, Lender shall continue to
be obligated to fund all approved but not fully funded Loans that conform to the
Credit Policy that have been previously approved as of the day prior to the date
that such period terminates until such time as all such Loans have been








FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 2

--------------------------------------------------------------------------------



fully funded, unless, in the case of a Regulatory Event, the applicable
Governmental Authority prohibits or restricts Lender from continuing to fund
such Loans.


“Commitment Termination Event” shall mean the occurrence of any of the
following: (i) a termination by Lender of Servicing’s servicing rights under the
Servicing Agreement due to a Servicer Default; (ii) a termination by Lender of
this Agreement in respect of either a Performance Termination Event pursuant to
Section 6.02, a Noncompliance Event pursuant to Section 6.03, a Dissolution
Event pursuant to Section 6.04, a Regulatory Event pursuant to Section 6.05 or a
Change of Control pursuant to Section 6.06; (iii) [*****]; (iv) [*****]; (v)
[*****]; or (vi) [*****].


“Compliance Conditions” shall be deemed to refer to and include all of the
requirements and conditions set forth on Schedule A, which is attached hereto
and hereby incorporated herein by specific reference thereto.


“Consumer Lending Laws” shall have the meaning set forth in Section 4.02(a)(iv).


“Contract” shall mean any written or oral agreement, arrangement, authorization,
commitment, contract, indenture, instrument, lease, obligation, plan, practice,
restriction, understanding, or undertaking of any kind or character, or other
document to which any Person is a party or that is binding on any Person or its
capital stock, Assets or business.


“Credit Policy” shall mean the credit policy designated and maintained by Lender
for Loans as set forth in Schedule B attached, as such credit policy may be
amended from time to time as follows: (i) by agreement of the Parties, (ii)
unilaterally by Lender in response to advice, comments or directives received
from a Governmental Authority upon thirty (30) days’ advance written notice to
Servicer (or such lesser time to notify Servicer if required by the applicable
Governmental Authority), (iii) unilaterally by Lender upon written notice to
Servicer to the extent that a change is required by Law, [*****] or required by
the direction of a Governmental Authority, (iv) [*****], (v) unilaterally by
Lender in the event the average Performance Threshold for any rolling
three-month period is greater than [*****]% upon ten (10) days advance written
notice to Servicer, (vi) [*****], and (vii) as permitted in Section 6.02 hereof.
[*****]


“Cutoff Date” shall mean, in respect of any sale of an Economic Participation or
Loan hereunder, the date that is one (1) Business Day prior to the Sale Date for
such Economic Participation or Loan (or such other date as mutually agreed by
Lender, Servicer and the applicable Purchaser), as set forth in the applicable
Loan Designation Notice.


“Default” shall mean (i) any material breach or violation of, default under,
contravention of, or conflict with, any Contract, Law, Order, or Permit, (ii)
any occurrence of any event that with the passage of time or the giving of
notice or both would constitute a material breach or violation of, default
under, contravention of, or conflict with, any Contract, Law, Order, or Permit,
or (iii) any occurrence of any event that with or without the passage of time or
the giving of notice would give rise to a right of any Person to exercise any
material remedy or obtain any material relief under, terminate or revoke,
suspend, cancel, or modify or change in a material




FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 3

--------------------------------------------------------------------------------



respect the current terms of, or renegotiate, or to accelerate the maturity or
performance of, or to increase or impose any material Liability under, any
Contract, Law, Order, or Permit.


“Dissolution Event” shall have the meaning set forth in Section 6.04.


“Economic Participation” shall mean an economic participation consisting of a
100% undivided interest in the economic rights in a Loan (or such other
percentage as agreed by Lender and a Purchaser, as specified in a Participation
Sale Agreement), including the right to receive a proportionate amount of all
payments, including, without limitation, principal, interest and fees, related
to such Loan, and to the extent permitted by applicable Law, the right to
receive all proceeds of and resulting from all claims, suits, causes of action
and any other right of Lender as the seller of such participation, whether known
or unknown, against the Borrower of such Loan arising under or in connection
with the credit agreement and other documents evidencing such Loan or that is in
any way based on or related to any of the foregoing or the loan transactions
governed thereby; provided, however, that if a Purchaser fails to timely
purchase an Economic Participation in any Future Advance for a Loan as
contemplated by Section 2.12(b)(iv) and in accordance with the applicable
Participation Sale Agreement, then the percentage interests in the economic
rights of such Loan shall be automatically adjusted to reflect the relative
percentages of (x) the outstanding principal balance amount previously purchased
by Purchaser and then outstanding in such Loan and (y) the then-outstanding
principal balance of all such Future Advances for such Loan that were funded by
Lender but in which Purchaser has not purchased an Economic Participation as
contemplated by Section 2.12(b)(iv) and in accordance with the applicable
Participation Sale Agreement, until such time as the Purchaser has satisfied
such obligations to purchase Economic Participations in such Future Advances. In
the event that Lender and a Purchaser agree to the sale of an Economic
Participation that constitutes less than a 100% interest in the economic rights
in a Loan, then Lender, Purchaser and Servicer shall mutually agree on
appropriate adjustments to this Origination Agreement, the Servicing Agreement,
the Economics Agreement and the applicable Participation Sale Agreement to
reflect the interest purchased by the Purchaser and the interest retained by
Lender. For the avoidance of doubt, an Economic Participation in a Loan shall
not include title to the Loan, and is intended to constitute a “participation”
within the meaning of the Federal Deposit Insurance Corporation’s Safe Harbor
Rule for Participations, 12 C.F.R. § 360.6 (as in effect from time to time).


“Economics Agreement” shall mean the Economics Agreement, dated as the date
hereof, by and between Servicer and Lender establishing certain economic terms
related to this Origination Agreement and the Servicing Agreement, as such
agreement hereafter may be amended.


“Governmental Authority” shall mean any federal, state or local governmental or
regulatory authority, agency, court, tribunal, commission or other regulatory
entity asserting jurisdiction over either Party or the activities of either
Party, and in the case of the Lender shall include without limitation the
Georgia Department of Banking and Finance, the Federal Reserve System and the
Financial Crimes Enforcement Network.


“GreenSky® Program Funding Clearing Account” shall mean the funding clearing
custodial account(s) established and maintained for the benefit of the lenders
in the GreenSky®


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 4

--------------------------------------------------------------------------------



Program at Wells Fargo Bank, Regions Bank or such other federally-insured bank
selected by Servicer and approved by Lender (which approval will not
unreasonably be withheld or delayed), in order to receive funds from lenders in
the GreenSky® Program for disbursement to or on behalf of borrowers.


“Improper Loan” shall mean any Retained Economics Loan originated in violation
of applicable Law or the terms of this Origination Agreement in a material
respect as a result of Servicer’s actions or omissions.


“Indemnified Party” shall have the meaning set forth in Schedule C as referenced
in Section 7.13 of the Servicing Agreement.


“Indemnity Proceeding” shall have the meaning set forth in Schedule C as
referenced in Section 7.13 of the Servicing Agreement.


“Law” shall mean any U.S. federal, state or local code, law (including common
law), ordinance, regulation, reporting or licensing requirement, rule, or
statute applicable to a Person or its Assets, liabilities, or business,
including those promulgated, interpreted or enforced by any Governmental
Authority, including, without limitation, the Gramm-Leach Bliley Act (15 U.S.C.
6801-6809) and all Consumer Lending Laws.


“Lender” shall have the meaning set forth in the Recitals hereto.


“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.


“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing.


“Loan” shall mean either (a) a loan originated by Lender pursuant to this
Origination Agreement, (b) a loan originated (or otherwise acquired) and owned
by Lender pursuant to the Original Loan Origination Agreement to the extent that
Lender and Servicer agree (which agreement may be via email) that such loan
shall constitute a Loan for the purposes of this Origination Agreement, the
Servicing Agreement and the Economics Agreement (in which case this Origination
Agreement, the Servicing Agreement and the Economics Agreement shall apply to
such loan in lieu of the Original Loan Origination Agreement and the Original
Servicing Agreement, effective as of the date agreed by Lender and Servicer, and
such loan, the Outstanding Balance of such loan and any amounts billed thereon
shall only be included in any


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 5

--------------------------------------------------------------------------------



calculations under this Origination Agreement, the Servicing Agreement and the
Economics Agreement from and after such effective date) or (c) an Acquired Loan,
together with any amounts, including interest, fees and other charges, generated
with respect thereto; provided, that, (i) in respect of any Participated Loan,
from and after the Cutoff Date relating thereto (or date that an Economic
Participation is granted pursuant to Section 2.07 of the Servicing Agreement, if
applicable), such Participated Loan shall be disregarded for the purposes of the
calculation of Outstanding Balance and the calculation of the available
Commitment Amount, and (ii) in respect of any Sold Loan, from and after the
Cutoff Date relating thereto, such Sold Loan shall no longer be deemed a “Loan”
hereunder for any purpose.


“Loan Designation Notice” shall mean a notice by Servicer to Lender
substantially in the form of Exhibit A hereto.


“Loan Sale Agreement” shall mean an agreement substantially in the form of
Exhibit B hereto, or such other agreement in a form and substance mutually
agreeable to Lender and a Purchaser, pursuant to which one or more Loans are
sold by Lender to a Purchaser.


“Marketing Materials” shall mean the materials used or to be used by Servicer in
connection with the originating or servicing of the Loans, subject to Section
5.01(a)(vi).


“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, operations, assets or
financial condition of the Servicer, or (b) the ability of the Servicer to
perform its obligations under this Origination Agreement, the Servicing
Agreement or the Economics Agreement.


“Monthly Accounting” shall have the meaning given to such term in the Economics
Agreement.


“Noncompliance Event” shall have the meaning given to such term in Section 6.03.


“[*****]”


“OFAC list” shall have the meaning given to such term in Section 4.02(a)(ix).


“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency, or Governmental Authority.


“Original Loan Origination Agreement” shall mean that certain Loan Origination
Agreement, dated as of August 4, 2015, by and between Servicer and Lender, as
amended, modified and supplemented prior to the date hereof and as such
agreement hereafter may be amended.


“Original Servicing Agreement” shall mean that certain Servicing Agreement,
dated as of August 4, 2015, by and between Servicer and Lender, as amended,
modified and supplemented prior to the date hereof and as such agreement
hereafter may be amended.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 6

--------------------------------------------------------------------------------



“Origination Agreement” shall mean this Facility Loan Origination Agreement and
the schedules and exhibits hereto and all amendments hereto or thereto.


“Origination Papers” shall mean collectively this Origination Agreement, the
Servicing Agreement, the Economics Agreement and any other document or
instrument delivered pursuant to this Origination Agreement by a Party hereto,
including without limitation any documents and instruments pursuant to Section
2.03, but excluding, for the avoidance of doubt, any documents or instruments
entered into by a Borrower or otherwise evidencing a Loan to a Borrower.


“Outstanding Balance” shall mean, as of any specified date, the face value of a
Loan plus the amount of any interest, fees or other amounts due under or with
respect to such Loan minus any payments, credits, or other amounts credited
against such Loan.


“Participated Loan” shall mean any Loan regarding which an Economic
Participation has been sold by Lender to a Purchaser pursuant to a Participation
Sale Agreement or regarding which an Economic Participation has been granted by
Lender to Servicer pursuant to Section
a.of the Servicing Agreement.


“Participation Sale Agreement” shall mean an agreement substantially in the form
of Exhibit C hereto, or such other agreement in a form and substance mutually
agreeable to Lender and a Purchaser, pursuant to which one or more Economic
Participations are sold by the Lender to a Purchaser.


“Performance Fee” shall have the meaning given to such term in the Economics
Agreement.


“Performance Termination Event” shall have the meaning given to such term in
Section 6.02.


“Performance Threshold” shall mean, for any month, the annualized monthly
Portfolio Credit Losses as a percentage of the aggregate Outstanding Balances of
all Retained Economics Loans measured at month-end for such month.


“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.


“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, easement, filing, franchise, license,
notice, permit, or right to which any Person is a party or that is or may be
binding upon or inure to the benefit of any Person or its securities, Assets, or
business.


“PFB” shall have the meaning set forth in Section 2.01(d)(i).


“Portfolio Credit Losses” shall mean, for each calendar month, an amount equal
to (a) the aggregate Outstanding Balances of all Retained Economics Loans (i)
that, as of the last day of such month, were four (4) or more payments past due,
or (ii) that, during such month, Servicer
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 7

--------------------------------------------------------------------------------



charged off as a result of the sole Borrower or all co-Borrowers (as applicable)
being the subject of a bankruptcy or similar proceeding or having died, plus (b)
the portions of the Outstanding Balance of all Retained Economics Loans that
were waived, compromised or forgiven during such month, in each case without
duplication. For the avoidance of doubt, in no event shall the Portfolio Credit
Losses for a particular month include any amounts that previously were included
in Portfolio Credit Losses for a prior month that relate to Sold Loans or
Participated Loans or for which Lender otherwise was compensated as a Reimbursed
Portfolio Credit Loss Loan as defined in and pursuant to the Economics
Agreement.


“Prime Rate” shall mean, as of any specified date, the “prime rate” as published
in the “Money Rates” table in The Wall Street Journal (Eastern Edition) on such
date. If more than one prime rate is published in the “Money Rates” table, the
highest of those rates will be the Prime Rate for purposes of this Origination
Agreement. If The Wall Street Journal ceases to publish a “Money Rates” table or
if a prime rate is no longer included in the rates published therein, Lender and
Servicer shall agree on a substitute that is a comparable index.


“Program Agreements” shall mean the agreements entered into from time to time
between Servicer and Program Merchants under which loans originated through the
GreenSky® Program by participating lenders will be offered to the Program
Merchants’ customers to fund purchases of goods or services from such Program
Merchants.


“Program Merchants” shall mean manufacturers, dealers, merchants, providers,
distributors, retailers, contractors or installers of goods or services that
have entered into Program Agreements.


“Purchase Price” shall mean [*****].


“Purchaser” shall mean, with respect to each Loan or Economic Participation that
is sold by Lender, the purchaser of such Loan or Economic Participation under
the applicable Transfer Agreement, together with any permitted successors in
interest of such purchaser under such Transfer Agreement. For the avoidance of
doubt, a Purchaser may be the Servicer or any of its Affiliates; provided,
however, [*****].


“Purchaser Affiliate” means an Affiliate of a Purchaser or a prospective
Purchaser that has creditworthiness (including the financial ability to perform)
reasonably satisfactory to Lender and that such Affiliate has satisfied Lender’s
applicable legal or regulatory requirements in respect of such Affiliate
(including, without limitation, any applicable “know your customer” and similar
requirements).


“Required Holding Period” shall mean, with respect to each Loan, a period of at
least [*****] Business Days after the initial origination date of a Loan
(whether originated by Lender or another financial institution), unless
otherwise agreed by Lender and Servicer.


“Regulatory Event” shall have the meaning given to such term in Section 6.05.


“Retained Economics Loans” shall mean any Loan which, as of any date of
determination, is outstanding and is neither a Participated Loan nor a Sold Loan
as of such date.
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 8

--------------------------------------------------------------------------------







“Sale Date” shall mean, in respect of any sale of an Economic Participation or
Loan hereunder, the date upon which such sale is consummated.


“Servicer” shall have the meaning set forth in the Recitals hereto.


“Servicer Default” shall have the meaning set forth in the Servicing Agreement.


“Servicer Regulatory Routine Inquiry” means any inquiry, written or otherwise,
made by any Governmental Authority to any Person in connection with (i) the
routine transmittal of a customer complaint, (ii) a formal or informal request
for information regarding the Person’s business activities, licensing status
and/or regulatory posture (other than a formal inquiry or investigation that
alleges any material non-compliance with any applicable Laws by such Person),
(iii) a civil investigative demand, subpoena, formal or informal inquiry or
investigation or other information request into acts or practices that would not
render the applicable Loans or Participated Loans or the related credit
agreements and other documents evidencing such Loans or Participated Loans
invalid, illegal or unenforceable as a matter of law or in accordance with their
terms.


“Servicing Agreement” shall mean the Facility Servicing Agreement, dated as the
date hereof, by and between Servicer and Lender related to the Loans, as such
agreement hereafter may be amended, together (with respect to any Participated
Loan) with any Servicing Supplement applicable thereto.


“Servicing Fee” shall have the meaning given to such term in the Economics
Agreement.


“Servicing Supplement” shall have the meaning set forth in the Servicing
Agreement.


“Settlement Amount” shall mean the amounts advanced by Lender (or its agent) to
or on behalf of a Borrower which constitute disbursement of a Loan to the
Borrower.


“Settlement Date” shall mean each Business Day on which Servicer notifies Lender
of a Settlement Amount as provided in Section 2.01(c)(i) below.


“Sold Loan” shall mean any Loan the title to which has been transferred by
Lender to a Purchaser pursuant to a Loan Sale Agreement or has been transferred
by Lender to Servicer (or its designee) pursuant to Section 2.07 of the
Servicing Agreement.


“Sponsors” shall mean sponsors of Program Merchants that refer Program Merchants
to participate in the GreenSky® Program.


“Successor Servicer” shall have the meaning given to such term in the Servicing
Agreement.


“[*****]”


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 9

--------------------------------------------------------------------------------





“Term” shall have the meaning given to such term in Section 6.01.


“To the Best of Lender’s Knowledge” shall mean the actual knowledge of each
officer of Lender significantly involved with the transactions contemplated by
the Origination Papers after reasonable inquiry or investigation; provided that
to the extent that information or data is provided to Lender by Servicer with
respect to the Loans, each officer may rely on such information and data without
any further investigation or due diligence thereof.


“To the Best of Servicer’s Knowledge” shall mean Servicer’s knowledge after
diligent investigation.


“Transfer Agreement” shall mean a Loan Sale Agreement or a Participation Sale
Agreement.


“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.


“Underwriting Criteria” shall mean the underwriting standards designated and
maintained by Lender for Loans as reflected in Schedule B attached, as they may
be amended from time to time as follows: (i) by agreement of the Parties, (ii)
unilaterally by Lender in response to advice, comments or directives received
from a Governmental Authority upon thirty (30) days’ advance written notice to
Servicer (or such lesser time to notify Servicer if required by the applicable
Governmental Authority), (iii) unilaterally by Lender upon written notice to
Servicer to the extent that a change is required by Law, [*****] or required by
a Governmental Authority, (iv) [*****], (v) [*****], (vi) [*****], and (vii) as
permitted in Section 6.02 hereof. [*****]. Further, the Underwriting Criteria
shall be applied in accordance with the GreenSky® Credit Administration Guide
(as previously made available to Lender), as such guide may be amended from time
to time by Servicer; provided, however, that Servicer shall provide at least
five (5) Business Days’ advance written notice to Lender of any adverse changes
to the GreenSky® Credit Administration Guide (and otherwise provide a copy of
the GreenSky® Credit Administration Guide promptly upon Lender’s request); and
provided, further that if there is any conflict or inconsistency in the
application of the Underwriting Criteria with the GreenSky® Credit
Administration Guide, then the Underwriting Criteria shall control and supersede
such conflict or inconsistency.


Section 1.02 Other Definitional Provisions.


(a)All terms defined in this Origination Agreement shall have the defined
meanings when used in any certificate, other document, or Origination Paper made
or delivered pursuant hereto unless otherwise defined therein.


(b)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Origination Agreement or any Origination Paper shall refer to this
Origination Agreement as a whole and not to any particular provision of this
Origination Agreement; and Section, Subsection, Schedule and Exhibit references
contained in this Origination Agreement are
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 10

--------------------------------------------------------------------------------









references to Sections, Subsections, Schedules and Exhibits in or to this
Origination Agreement unless otherwise specified.


ARTICLE II
LOAN ORIGINATION RIGHTS & OBLIGATIONS


Section 2.01 Loan Origination Obligations.


(a)Origination of Loans.


(i)GreenSky® Program. As program administrator of the GreenSky® Program,
Servicer shall use commercially reasonable efforts to maintain and develop the
network of Program Merchants participating in the GreenSky® Program as a source
for Loans to be made by Lender pursuant to this Origination Agreement.


(ii)Commitment Amount. Subject to the terms and conditions hereof and during the
Commitment Period, Lender will fund Loans originated through the GreenSky®
Program that meet the Underwriting Criteria, provided that the Lender shall not
be obligated to fund any Loan if, after giving effect to the funding thereof,
the sum of the aggregate outstanding principal balance of Retained Economics
Loans then owned by Lender plus the aggregate outstanding principal balance of
“Loans” (as defined in and subject to the Original Loan Origination Agreement)
would exceed [*****] Dollars ($[*****]) (the “Commitment Amount”); provided (a)
that the evaluation of the relevant balances for the purposes of applying the
Commitment Amount limitation shall be performed as of month-end, unless such
limitation would be exceeded by an amount greater than [*****] percent
([*****]%), (b) [*****], (c) that upon the termination of the Commitment Period,
the Commitment Amount shall be zero (subject to the proviso regarding Lender’s
funding of approved but not fully funded Loans in the definition of Commitment
Period in Section 1.01), and (d) the Parties acknowledge that, from time to
time, the Commitment Amount may be temporarily exceeded, with Lender’s
permission, in connection with an acquisition of Acquired Loans that are
promptly thereafter included in a sale of Economic Participations or Sold Loans.
Any acquisition of Acquired Loans as agreed to by Lender in its sole discretion
shall be subject to Lender entering into a loan purchase agreement in a form and
substance reasonably acceptable to Lender. The Commitment Amount may be
increased in accordance with the mutual agreement of Lender and Servicer as
evidenced by a written agreement. For clarification purposes, except to the
extent provided in the definition of Loans in Section 1.01, this Origination
Agreement shall not apply to the loans previously funded (or otherwise acquired)
and owned by Lender under the existing Original Loan Origination Agreement that
are being serviced by Servicer on behalf of Lender under the Original Servicing
Agreement (the “Existing Portfolio Loans”), and except with respect to the
preceding reference in this paragraph regarding the determination of the
Commitment Amount, such Existing Portfolio Loans shall be excluded from the
provisions of this Origination Agreement and the economic terms and conditions
for such Existing Portfolio Loans shall be governed by the provisions of the
Original Loan Origination Agreement and the Original Servicing Agreement.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 11

--------------------------------------------------------------------------------







(iii)Loan Terms. Each Loan shall include an interest rate, loan term, repayment
and other terms consistent with Schedule B and shall be evidenced by Lender’s
credit agreement for the GreenSky® Program substantially in the form previously
provided to Lender (or such other form as may be approved by the Parties) and
other customary documentation consistent with Lender’s lending practices; it
being acknowledged and agreed that Lender is making the credit decision on
whether or not to fund a prospective consumer loan to the related prospective
borrower based on and consistent with Lender’s adoption of the Credit Policy and
Underwriting Criteria.


(b)Intent of Parties. Other than in respect of Sold Loans, Servicer and Lender
intend that the Loans shall at all times be owned by Lender and the property of
Lender. Notwithstanding the foregoing, Servicer and Lender agree that Servicer
owns the customer relationships with the Borrowers; provided, however, that the
foregoing shall have no effect on any customer relationships between Lender and
Borrower established independently of the Loan including, without limitation,
for example, as a result of any existing banking or lending relationships
between Lender and Borrower or a banking or lending relationship that arises
after the Effective Date of this Origination Agreement, whether or not solicited
by Lender as part of a solicitation of Borrowers by Lender; provided, further,
that Servicer also acknowledges and agrees that each of Lender and Servicer is
subject to certain regulatory restrictions relating to the Borrowers and the
Loans, including without limitation, the consumer confidentiality and other
provisions Gramm-Leach Bliley Act, and Servicer shall at all times act in
accordance therewith.


(c)Settlement Procedure.


(i)No later than 12:00 noon (Eastern time) each Business Day, the (“Settlement
Date”), Servicer, by written electronic transmission, shall provide Lender’s
designee (as specified in Section 7.03 hereof) with a report setting forth the
calculation of the Settlement Amount and the payees thereof, which payees may be
a disbursement account from which further payments are to be made to fund such
Loans. Lender shall use commercially reasonable efforts to pay the Settlement
Amount by wire transfer, ACH or direct deposit to the GreenSky® Program Funding
Clearing Account (in order to replenish the balance of the PFB or to otherwise
fund Settlement Amounts) no later than 4:00 p.m. (Eastern time) (but in any
event by the following Business Day), unless Servicer is late in notifying
Lender of the Settlement Amount due on the Settlement Date, in which case Lender
shall use all commercially reasonable efforts to pay the Settlement Amount
within the time period set forth above or as soon thereafter as possible, but no
later than 5:00 p.m. (Eastern time) of the next Business Day following such
Lender’s receipt of notice from Servicer.


(ii)Servicer shall promptly notify Lender’s designee (as specified in Section
7.03 hereof) by written electronic transmission if the Settlement Amount is not
received when due.


(iii)All amounts paid on the Loans by Borrowers shall be received, held and
disbursed in accordance with the terms and procedures set forth in the Servicing
Agreement.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 12

--------------------------------------------------------------------------------



(d)Pre-Funding Balance for Loans.


[*****]


(e)GreenSky® Program Accounts. From time to time, Servicer may arrange for one
or more federally-insured and federal- or state-chartered financial institutions
to act as a custodian to hold the GreenSky® Program Funding Clearing Account
contemplated by this Origination Agreement or the GreenSky® Program ACH Account
and the GreenSky® Program Payment Clearing Account contemplated by the Servicing
Agreement, and, in such event, Lender agrees to enter into customary agreements
with Servicer and such financial institutions in furtherance thereof; provided
that such bank accounts shall be established and maintained by Servicer or its
designee as custodial accounts on behalf of Lender and the other lenders
participating in the GreenSky® Program that are segregated from Servicer’s or
such designee’s own accounts.


(f)Conditions Precedent. The obligations of Lender to consummate the
transactions contemplated herein are subject to the satisfaction, continuing
satisfaction or waiver, in the sole judgment of Lender, of the following:


(i)the Underwriting Criteria of Lender shall be attached as Schedule B hereto
and a current copy of the GreenSky® Credit Administration Guide shall have been
delivered to Lender;


(ii)Servicer shall have delivered to Lender the Origination Papers to which it
is a party that are then required, each duly executed by Servicer and the other
parties thereto;


(iii)Lender shall have executed and delivered a “Lender Addendum” to Backup
Servicing Agreement, receipt of which has been confirmed or acknowledged by
Backup Servicer;


(iv)all in form and substance satisfactory to Lender in its reasonable
discretion, Lender shall have received a report of UCC financing statement lien
searches performed with respect to Servicer in Georgia, and such report shall
show no Liens that adversely affect the transactions contemplated by the
Origination Papers;


(v)Lender shall have received a certificate of the secretary or assistant
secretary of Servicer certifying to the articles of organization and operating
agreement of Servicer as in effect on the Effective Date; and


(vi)such other documents and items as Lender deems necessary in its reasonable
discretion.


Section 2.02 Dispute over Settlement Amount.


(a)In the event Lender disputes the accuracy of the Settlement Amount reported
by Servicer, Lender shall promptly notify Servicer, but such notice shall not
affect Lender’s
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 13

--------------------------------------------------------------------------------



obligation for timely payment of the Settlement Amount as noticed by Servicer to
Lender, unless the Settlement Amount, together with the outstanding principal
balances of all outstanding


Loans, will exceed the Commitment Amount. Payment of any Settlement Amount shall
not constitute a waiver by Lender of the right to dispute the accuracy of such
Settlement Amount, and any such dispute shall be resolved promptly.


(b)In the event it is determined that Lender was correct in disputing the
accuracy of the Settlement Amount for a given day, Servicer shall promptly remit
to Lender the overpayment amount due Lender with interest thereon computed at
the per annum rate equal to the Prime Rate in effect on the date the Settlement
Amount was paid.


Section 2.03 Additional Documentation. If, in the reasonable judgment of a
Party, in connection with the making of any Loan any additional instrument,
document, or certificate is required to further evidence transactions
contemplated hereby, including with respect to the origination, funding or
ownership of such Loan, the other Party shall execute and deliver any such
document.


Section 2.04 Portfolio Data. Notwithstanding anything to the contrary contained
in this Origination Agreement, Servicer may share any portfolio data associated
with the Loans that does not contain personal identifying information of a
Borrower and does not identify the Lender by name with the Program Merchants and
Sponsors, potential and actual financing sources and investors for Servicer’s
business, potential and actual Purchasers, and Servicer’s business partners and
professional advisors (and the agents or representatives of any of the
foregoing).
Any such disclosure shall be made in compliance with any Consumer Lending Law
and other applicable Law.


Section 2.05 [*****].


Section 2.06 Grant of Security Interest in Retained Economics Loans. It is the
express intent of Lender and Servicer that pursuant to the Origination Papers,
Lender shall be, and be treated for all purposes as, the true lender and the
owner of such Retained Economics Loans, holding good and marketable title
thereto free and clear of any liens (subject to the rights of Servicer hereunder
and the other Origination Papers), and the beneficial interest in and title to
such Retained Economics Loans shall not be part of Servicer’s estate in the
event of the filing of a bankruptcy petition by or against Servicer under any
bankruptcy or similar law. It is, further, not the intention of Lender and
Servicer that arrangement between Lender and Servicer pursuant to the
Origination Papers be deemed a pledge of such Retained Economics Loans by
Servicer to Lender to secure a debt or other obligation of Servicer. However, in
the event that, notwithstanding the intent of the parties, any or all of the
Retained Economics Loans are held, determined or considered by a court or as
part of any other legal proceeding to be property of Servicer, then to secure
the payment and performance of the obligations of Servicer under the Origination
Papers, this Origination Agreement constitutes a grant by Servicer of a
“security interest” (as defined in the UCC) in the Retained Economics Loans to
Lender, which is enforceable upon execution and delivery of this Origination
Agreement. Upon the filing of an appropriate financing statement, naming Lender
as secured party and Servicer as debtor and identifying the Retained Economics
Loans as collateral, Lender shall have a perfected security or
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 14

--------------------------------------------------------------------------------



ownership interest in the Retained Economics Loans that shall be a first
priority security or ownership interest, subject only in the case of its
categorization as a security interest to liens for


taxes, assessments or other governmental charges that are not yet due and
payable or that are being contested by Servicer in good faith and in respect of
which appropriate reserves have been established and other customary permitted
liens. Servicer agrees to cooperate as Lender may request in filing financing
statements or make other filings or execute such other assignments or collateral
assignments as may be necessary or appropriate to perfect Lender’s security
interest in the Retained Economics Loans and/or reflect Lender’s outright
ownership of the Retained Economics Loans. Immediately upon any Retained
Economics Loan ceasing to be a Retained Economics Loan hereunder, the security
interest granted hereby in such Retained Economics Loan shall be automatically
terminated and released, without the need for action on the part of any Person.
Lender agrees to cooperate as Servicer may request in filing financing
statements or other filings or in executing such other termination statements or
lien releases as may be necessary or appropriate to reflect any such termination
and release of Lender’s security interest in such Retained Economics Loan.


Section 2.07 Improper Loans. If either Lender or Servicer becomes aware of an
Improper Loan, it shall provide notice of such Improper Loan to the other Party,
and Servicer shall either, in its discretion, (a) cure the circumstance causing
the applicable Loan to be an Improper Loan within 30 days of such notice or (b)
shall purchase (or cause its designee to purchase) from Lender such Improper
Loan by paying Lender an amount equal to the Outstanding Balance of such
Improper Loan (except to the extent that Lender previously has been paid for the
Outstanding Balance of such Improper Loan pursuant to the Servicing Agreement),
and in connection therewith Lender shall assign its entire right, title and
interest in such Improper Loan to Servicer (or its designee) and the servicing
of such Improper Loan shall be released from the servicing under the Servicing
Agreement; provided, however, Lender’s obligation to sell an Improper Loan to
Servicer’s designee pursuant to this Section 2.07 shall be subject to Lender’s
compliance with any applicable legal or regulatory requirements in respect of
such proposed designee (including, without limitation, any applicable “know your
customer” and similar requirements). Notwithstanding the foregoing, if Servicer
does not possess the licenses necessary to own such Improper Loan and such
Improper Loan and Lender’s ownership thereof does not violate applicable Law,
then Lender instead shall grant solely to Servicer (and not its designee) an
Economic Participation in such Improper Loan in exchange for Servicer paying
Lender an amount equal to the Outstanding Balance of such Improper Loan (except
to the extent that Lender previously has been paid for the Outstanding Balance
of such Improper Loan pursuant to the Economics Agreement), and if Servicer
later obtains the licenses necessary to own such Improper Loan then Lender
shall, upon Servicer’s request, transfer Lender’s legal title to such Improper
Loan to Servicer and the servicing of such Improper Loan shall be released from
the servicing under the Servicing Agreement.


Section 2.08 Exclusive Program. Lender agrees that neither it nor its Affiliates
will provide consumer financing for goods or services offered by a Program
Merchant that is a party to a Program Agreement or its Sponsor other than
pursuant to this Origination Agreement [*****].


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 15

--------------------------------------------------------------------------------



Section 2.09 Non-Exclusivity. Lender understands and agrees that the customer
relationships with the Borrowers established as a result of Lender’s
participation in the GreenSky® Program are non-exclusive to Lender, and, during
and after the Term, Lender and


Servicer shall have the right to market other products and services to Borrowers
based upon information obtained with respect to a Loan, or the Borrower’s
application for a Loan, (collectively, “Loan Information”) subject to compliance
with applicable Law (including, without limitation, the Gramm-Leach-Bliley Act
(Regulation P) to the extent applicable) and any limitations imposed by any
Program Agreement. Lender will share such information with Servicer for such
purposes based on the written authorization of Borrower to Lender to share such
information. Lender shall reasonably cooperate and collaborate with Servicer on
processes to comply with legal and regulatory matters related to such marketing
and promotional activities.


Section 2.10 Information Sharing.


(a)Notwithstanding any provision to the contrary in this Origination Agreement,
Lender agrees to share Borrower information with Program Merchants, Sponsors and
other federally-insured and federal- or state-chartered financial institutions
participating in the GreenSky® Program and actual and potential Purchasers (and
any agent or representative of any of the foregoing) as permitted by the
Gramm-Leach-Bliley Act, including, but not limited to, for the purpose of (i)
effecting, administering, collecting and enforcing a Loan or other transaction
requested or authorized by such Borrower, (ii) protecting against or preventing
actual or potential fraud, unauthorized transactions, claims or other liability,
or (iii) sharing such information with persons holding a legal or beneficial
interest relating to such Borrower. To facilitate such information sharing,
Lender directs Servicer, as its agent and subject to oversight and control by
Lender, to share such information with such third parties for the purposes
described in this Section 2.10.


(b)Notwithstanding any provision to the contrary in this Origination Agreement,
Lender agrees to share Borrower consumer reports with Purchasers as permitted by
the Fair Credit Reporting Act, including (i) before the sale of any Loan or
Economic Participation for the purpose of sharing such information incident to
the transfer of all or a portion of the underlying Loan or Economic
Participation for the purpose of evaluating the potential transaction to
consummate the sale or (ii) after the sale of any Loan or Economic Participation
to Purchasers acting on behalf of future successors in interest for the purpose
of sharing such information incident to the transfer of all or a portion of the
underlying Loan or Economic Participation for the purpose of evaluating the
potential transaction to consummate the sale.


Section 2.11 Agency. Notwithstanding anything to the contrary in this
Origination Agreement or any other agreement between the Parties, Lender
appoints Servicer as Lender’s agent for purposes of providing the services
contemplated by this Origination Agreement. If Servicer receives funds in
connection with the Loans, it will receive such funds in trust on behalf of and
as agent of Lender. Servicer agrees that it will hold such funds in trust on
behalf of and solely as agent of Lender, and Servicer disclaims any right,
title, or interest in such funds (except to the extent that Servicer has any
economic rights to such funds pursuant to this Origination Agreement, the
Servicing Agreement, or the Economics Agreement). Lender agrees that, as between
Lender and the Borrower who remits funds to Servicer (or the person on whose
behalf
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 16

--------------------------------------------------------------------------------



such funds are remitted), Lender will consider itself to have received such
funds as of receipt by Servicer pursuant to the Servicing Agreement, to the same
extent as if Lender had received such funds directly. To the extent that such
funds are remitted to Servicer for the purpose of


discharging an obligation to Lender, Lender acknowledges that receipt of such
funds by Servicer will discharge this obligation to the same extent as if Lender
had received such funds directly. Lender acknowledges that funds delivered by a
Borrower to Servicer in respect of a Loan as contemplated by this Origination
Agreement are paid to Lender for the purpose of satisfying a preexisting
obligation of the Borrower to Lender in respect of such Loan. Notwithstanding
the foregoing or any other provision of this Agreement in respect of Collections
(as defined in the Servicing Agreement) relating to Participated Loans, Lender
agrees that a Servicing Supplement may direct such Collections to an account
designated by the applicable holder of the Economic Participation in such
Participated Loan (or any financing counterparty of any such holder).


Section 2.12 Various Agreements Relating to the Loans. Lender acknowledges that
one or more Persons (which may include Servicer) may desire to purchase Loans or
Economic Participations from time to time and, in furtherance thereof, Lender
desires to have Servicer, on behalf of Lender, provide certain clerical,
ministerial, and administrative services in connection therewith to facilitate
such purchases in accordance with any applicable Transfer Agreement.
Accordingly, Lender and Servicer agree as follows:


(a)Loans are Retained Economics Loans until becoming a Participated Loan or a
Sold Loan. Any Loan funded hereunder shall be deemed a Retained Economics Loan
for all purposes until the date (if any) upon which such Loan becomes a
Participated Loan or a Sold Loan in accordance with this Origination Agreement.


(b)Participated Loans.


(i)On any date after the Required Holding Period has expired for a Loan, such
Loan may be designated to become a “Participated Loan” hereunder upon the
delivery by Servicer (on behalf of a Purchaser) to Lender of a Loan Designation
Notice, which Loan Designation Notice shall designate (A) the identity of the
Purchaser of the Economic Participation in such Loan, (B) the Loan regarding
which an Economic Participation will be sold to such Purchaser, (C) the proposed
Sale Date for such Economic Participation, (D) the proposed Cutoff Date for such
proposed sale, and (E) the approximate Purchase Price for such proposed sale.
Except as set forth in Section 2.12(b)(ii) below, any such Loan Designation
Notice shall be delivered to Lender not less than one (1) Business Day prior to
the proposed Sale Date.


(ii)If the proposed Purchaser set forth in any Loan Designation Notice described
in Section 2.12(b)(i) (or any other proposed Purchaser regarding whom Servicer
has notified Lender in writing, whether or not a Loan Designation Notice has yet
been delivered in respect of such proposed Purchaser) is not a Person with whom
Lender has already entered into a Participation Sale Agreement, then, subject to
Lender’s compliance with any applicable legal or regulatory requirements in
respect of such proposed Purchaser (including, without limitation, any
applicable “know your customer” and similar requirements), Lender will enter
into a Participation Sale Agreement with such proposed Purchaser within fifteen
(15) days of the date Lender has received satisfactory
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 17

--------------------------------------------------------------------------------



documentation necessary to comply with the applicable legal or regulatory
requirements for such proposed Purchaser following the receipt of such Loan
Designation Notice.




(iii)With respect to any Loan designated to become a Participated Loan in
accordance with Section 2.12(b)(i), subject to Lender’s receipt of the Purchase
Price for such Loan on or prior to the Sale Date for such Loan and subject to
satisfaction of the Purchase Price Condition (as defined in the Economics
Agreement), Lender shall on the Sale Date listed in the applicable Loan
Designation Notice (or such other date as shall be agreed to by the applicable
Purchaser, Lender and Servicer), sell to the Purchaser listed in such Loan
Designation Notice an Economic Participation in such Loan pursuant to a
Participation Sale Agreement.


(iv)To the extent that there are outstanding obligations to fund additional loan
proceeds and/or future advances with respect to any Loan designated to become a
Participated Loan, then, notwithstanding the sale of the Economic Participation
in the Loan to a Purchaser, Lender hereby agrees to fund, in accordance with
this Origination Agreement, any such amounts as and to the extent drawn down by
the applicable borrower (each, a “Future Advance”), and the Purchaser shall
agree in the Participation Sale Agreement to purchase the Economic Participation
relating to each Future Advance funded by Lender for the applicable Purchase
Price in respect of such Future Advance by paying such amount to Lender within
five (5) Business Days of funding. As set forth in the Participation Sale
Agreement, upon the Purchaser’s payment of such amount to Lender, and without
further action or agreement between the parties, Lender shall thereby sell to
the Purchaser the Economic Participation in such Future Advance.


(v)Other than in respect of the Economic Participations sold in respect thereof
as set forth in Section 2.12(c) or except as expressly provided in Section 7.05,
Lender will continue to hold title to, and will continue to be the lender of
record for, each Participated Loan and it will not transfer, sell, assign or in
any way encumber any Participated Loan (except pursuant to the Participation
Sale Agreement). Lender intends that each sale of an Economic Participation
under a Participation Sale Agreement constitutes a “participation” within the
meaning of the Federal Deposit Insurance Corporation’s Safe Harbor Rule for
Participations, 12 C.F.R. § 360.6, in effect from time to time. Lender intends
that each transfer of an Economic Participation under a Participation Sale
Agreement will satisfy the conditions for sale accounting treatment under
generally accepted accounting principles and Lender agrees to make entries on
its books and records to clearly indicate such sale accounting treatment for
each transfer of an Economic Participation under a Participation Sale Agreement
to each Purchaser as of each applicable Sale Date.


(vi)In respect of any Economic Participation sold hereunder or granted pursuant
to Section 2.07 of the Servicing Agreement, Lender shall maintain a register
(the “Participant Register”) on which it will enter the name and address of the
Purchaser or holder of such Economic Participation, the Participated Loan
regarding which such Economic Participation was sold, and the Outstanding
Balance (and stated interest) of the
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 18

--------------------------------------------------------------------------------



Participated Loan underlying such Economic Participation. Lender hereby appoints
Servicer as its non-fiduciary agent for purposes of maintaining the Participant
Register,


and Servicer hereby accepts such appointment. The Participant Register shall be
available for inspection by Lender upon reasonable request.


(c)Elevation; Sold Loans.


(i)On any date after the Required Holding Period has expired for a Loan, such
Loan may be designated to become a “Sold Loan” hereunder upon the delivery by
Servicer (on behalf of a Purchaser) to Lender of a Loan Designation Notice,
which Loan Designation Notice shall designate (A) the identity of the Purchaser
of such Loan, (B) the Loan which will be sold to such Purchaser, (C) the
proposed Sale Date for such Loan, (D) the proposed Cutoff Date for such proposed
sale, and (E) the approximate Purchase Price for such proposed sale. Except as
set forth in Section 2.12(c)(iii), any such Loan Designation Notice shall be
delivered to Lender not less than one (1) Business Day prior to the proposed
Sale Date. Notwithstanding the foregoing, any Loan Designation Notice purporting
to designate any Participated Loan as a “Sold Loan” hereunder shall not be valid
unless it is countersigned by the applicable Purchaser (as set forth in the
Participant Register) of the Economic Participation in such Participated Loan.
In connection with any sale of a Loan under this Section 2.12(c)(i), the
servicing rights for each Loan sold in such sale shall be automatically sold and
transferred by Lender to Servicer (or any designee of Servicer so designated as
such in writing to Lender).


(ii)Further, upon the occurrence of a Servicer Default, any Participated Loan
may be designated by the applicable Purchaser (as set forth in the Participant
Register) of the Economic Participations therein to become a “Sold Loan”
hereunder upon the delivery by such Purchaser to Lender (with a copy to the
Servicer) of a Loan Designation Notice, which Loan Designation Notice shall
designate (A) the identity of the Purchaser of such Loan, (B) the Loan which
will be sold to such Purchaser, (C) the proposed Sale Date for such Loan, (D)
the proposed Cutoff Date for such proposed sale, and (E) the approximate
Purchase Price for such proposed sale. Except as set forth in Section
2.12(c)(iii), any such Loan Designation Notice shall be delivered to Lender not
less than one (1) Business Day prior to the proposed Sale Date. Any sale of a
Loan under this Section 2.12(c)(ii) shall be on a servicing-released basis.


(iii)If the proposed Purchaser set forth in any Loan Designation Notice
described in Sections 2.12(c)(i) or (ii) above (or any other proposed Purchaser
regarding whom Servicer has notified Lender in writing, whether or not a Loan
Designation Notice has yet been delivered in respect of such proposed Purchaser)
is not a Person with whom Lender has already entered into a Loan Sale Agreement,
then Lender agrees, subject to Lender’s compliance with any applicable legal or
regulatory requirements in respect of such Purchaser (including, without
limitation, any applicable “know your customer” and similar requirements), to
enter into a Loan Sale Agreement with such proposed Purchaser within fifteen
(15) days of the date Lender has received satisfactory documentation necessary
to comply with the applicable legal or regulatory requirements for such proposed
Purchaser following the receipt of such Loan Designation Notice.
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 19

--------------------------------------------------------------------------------





(iv)With respect to any Loan designated for sale in accordance with Section
2.12(c)(i) or (ii), subject to Lender’s receipt of the Purchase Price for such
Loan on or prior to the Sale Date for such Loan and subject to satisfaction of
the Purchase Price Condition (as defined in the Economics Agreement), Lender
shall on the Sale Date listed in the applicable Loan Designation Notice (or such
other date as shall be agreed to by the applicable Purchaser, Lender and (other
than in respect of a sale made in respect of Section 2.12(c)(ii), Servicer),
sell such Loan to the Purchaser listed in such Loan Designation Notice.


(v)To the extent that there are outstanding obligations to fund additional loan
proceeds and/or future advances with respect to any Loan designated to become a
Sold Loan, then the Purchaser shall agree in the Loan Sale Agreement to assume
all obligations to fund all such amounts as and to the extent drawn down by the
applicable borrower.


(d)Lender hereby acknowledges each Purchaser’s right to transfer and/or
collaterally assign or otherwise pledge its rights and interests in an Economic
Participation. Lender agrees to cooperate with Servicer and each applicable
Purchaser regarding the sale of Economic Participations to and by such
Purchaser, including: (i) considering a reasonable multi-party or similar
agreement with Servicer and Purchaser and, if applicable, Purchaser’s source of
financing (and requesting any required consents or approvals); and (ii)
confirming upon request any Purchaser’s assignment of its rights under this
Origination Agreement as such rights relate to any Economic Participations or
any Loans underlying such Economic Participations, in any such case in
connection with an asset sale, financing or securitization transaction;
provided, however, that Lender shall be reimbursed by Purchaser for the
reasonable and documented out-of-pocket expenses incurred by Lender in
connection with Lender’s cooperation for such asset sale, financing or
securitization transaction.


(e)In respect of any Acquired Loan, automatically upon any Acquired Loan ceasing
to be a Retained Economics Loan hereunder, Lender shall be deemed to assign to
the applicable Purchaser all repurchase and related rights relating to such
Acquired Loan that Lender has against the seller of the Acquired Loan.


(f)Each Purchaser shall be an express third-party beneficiary of this Section
2.12, with the power to enforce its rights hereunder as if such Purchaser were a
direct party to this Origination Agreement.


ARTICLE III
DAMAGES


Section 3.01 Servicer’s Damages. In the event of a Default by Lender of this
Origination Agreement, Lender shall be liable for all of Servicer’s damages
under applicable law, except to extent such damages are attributable to a
Default by Servicer of any Origination Papers, and for the sake of clarity, such
Servicer damages shall include, but not be limited to, the Performance Fee and
Servicing Fee due pursuant to the Economics Agreement.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 20

--------------------------------------------------------------------------------



Section 3.02 Lender’s Damages. In the event of a Default by Servicer of this
Origination Agreement, Servicer shall be liable for all of Lender’s damages
under applicable
Law, except to extent such damages are attributable to a Default by Lender of
any Origination Papers, and for the sake of clarity, such Lender damages shall
include, but not be limited to, any fines or penalties imposed on Lender by any
Governmental Authority.


Section 3.03. Types of Damages. Except as expressly provided in Sections 3.01
and 3.02, and except in the case of acts or omissions that constitute fraud or
gross negligence, in no event shall either Servicer or Lender, or any of their
respective officers, directors, employees, agents or Affiliates, be liable for
any indirect, incidental, special, punitive, exemplary or consequential damages
of any type whatsoever, including without limitation lost profits (even if
advised of the possibility thereof) arising in any way from the transactions
contemplated hereunder. The foregoing limitation shall not limit any
liabilities, obligations or recoveries pursuant to Section 7.13 of the Servicing
Agreement or of the obligation of the Servicer to purchase Loans pursuant to
Section 2.07 hereof.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01 Representations and Warranties of Servicer Relating to Servicer.


(a)Representations and Warranties of Servicer Relating to Servicer. As of the
date hereof and as of each Settlement Date, Servicer hereby represents and
warrants to, and agrees with, Lender that:


(i)Organization. Servicer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and
Servicer is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure to so qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect. Servicer shall be entitled, however, to convert into a Georgia
or Delaware corporation. The Servicer shall give the Lender thirty days prior
notice of any such conversion.


(ii)Capacity; Authority; Validity. Servicer has all necessary company power and
authority to enter into this Origination Agreement and to perform all of the
obligations to be performed by it under this Origination Agreement. This
Origination Agreement and the other Origination Papers and the consummation by
Servicer of the transactions and agreements contemplated hereby and by the other
Origination Papers have been duly and validly authorized by all necessary
company action on the part of Servicer, and this Origination Agreement and the
other Origination Papers have been duly executed and delivered by Servicer and
constitute the valid and binding obligation of Servicer and are enforceable
against Servicer in accordance with their terms (except as such enforceability
may be limited by equitable limitations on the availability of equitable
remedies and by bankruptcy and other laws affecting the rights of creditors
generally).


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 21

--------------------------------------------------------------------------------



(iii)Conflicts; Defaults. Neither the execution and delivery of this Origination
Agreement or the other Origination Papers by Servicer nor the consummation of
the transactions contemplated by this Origination Agreement and the other
Origination Papers by Servicer will
(A) conflict with, result in the breach of, constitute a default under, or
accelerate the performance required by, the terms of any contract, instrument or
commitment to which Servicer is a party or by which Servicer is bound, including
without limitation, any Program Agreement, (B) violate the articles of
organization or the operating agreement of Servicer, (C) result in the creation
of any lien, charge or encumbrance upon any of the Loans (except pursuant to the
terms hereof), (D) require the consent or approval under any judgment, order,
writ, decree, permit or license to which Servicer is a party or by which it is
bound, or (E) require the consent or approval of any other party to any
contract, instrument or commitment to which Servicer is a party or by which it
is bound. Servicer is not subject to any agreement with any regulatory authority
which would prevent the consummation by Servicer of the transactions
contemplated by this Origination Agreement and the other Origination Papers.


(iv)Litigation. There is no claim, or any litigation, proceeding, arbitration,
investigation or controversy pending, to which Servicer is a party, and by which
it is bound, which adversely affects in a material respect Servicer’s ability to
consummate the transactions or obligations contemplated by this Origination
Agreement or the other Origination Papers to which it is a party, or which
questions the validity or enforceability of any of the Origination Papers to
which it is a party or any action to be taken in connection with the
transactions contemplated by the Origination Papers to which it is a party, and,
To the Best of Servicer’s Knowledge, no claim, litigation, proceeding,
arbitration, investigation or controversy has been threatened or is contemplated
and no facts exist which would provide a basis for any such claim, litigation,
proceeding, arbitration, investigation or controversy.


(v)No Consent; Etc. No consent of any Person (including without limitation any
member or creditor of Servicer) and no consent, license, permit or approval or
authorization or exemption by notice or report to, or registration, filing or
declaration with, any Governmental Authority is required (other than those
previously obtained and delivered to Lender and other than the filing of
financing statements in connection with the transactions hereunder) in
connection with the execution or delivery of this Origination Agreement or the
other Origination Papers by Servicer, the validity of this Origination Agreement
or the other Origination Papers with respect to Servicer, the enforceability of
this Origination Agreement or the other Origination Papers against Servicer, the
consummation by Servicer of the transactions contemplated hereby or by the other
Origination Papers, or the performance by Servicer of its obligations hereunder
and under the other Origination Papers.


(vi)No Material Adverse Effect. No event has occurred and is existing which
would result in a Material Adverse Effect.


(vii)Compliance with Law. Servicer has complied in all material respects with
all applicable Laws, Orders, Permits, judgments, injunctions, decrees or awards
to which it is subject and that relate in any way to this Origination Agreement,
the other Origination Papers or the performance by Servicer of its obligations
hereunder or thereunder. Servicer has in effect and will have in effect all
material Permits (it being agreed that any Permit required for the performance
by Servicer of its obligations under this Origination Agreement or the other
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 22

--------------------------------------------------------------------------------



Origination Papers that is necessary for a Loan to be validly made and
enforceable shall be deemed material) necessary for it to own, lease or operate
its Assets, to carry on its business as
now conducted and as contemplated hereby, to perform its obligations under this
Origination Agreement and the other Origination Papers and to administer,
collect and service the Loans under the Origination Papers, and such Permits are
in full force and effect, and there has occurred no Default under any such
Permit. Servicer is not:


(A)in Default under any of the provision of its operating agreement in any
material respect that would result in a Material Adverse Effect;


(B)in Default under any Laws, Orders or Permits applicable to its business or
employees conducting its businesses that would result in a Material Adverse
Effect; or


(C)in receipt of any notification or communication from any Governmental
Authority or the staff thereof (i) asserting that Servicer is not in material
compliance with any of the Laws, Orders or Permits which such Governmental
Authority enforces, (ii) threatening to revoke, cancel or terminate any material
Permits (it being agreed that any Permit required for the performance by
Servicer of its obligations under this Origination Agreement or the other
Origination Papers that is necessary for a Loan to be validly made and
enforceable shall be deemed material) or (iii) requiring Servicer to enter into
or consent to the issuance of a cease and desist order, consent order, formal
agreement, directive, commitment, or memorandum of understanding, or to adopt
any board resolution or similar undertaking, which restricts materially the
conduct of its respective business or in any manner relates to capital adequacy,
credit or reserve policies or management in any material respect that would
cause a Material Adverse Effect.


(b)Notice of Breach. Upon discovery by either Servicer or Lender of a breach of
any of the representations and warranties set forth in this Section 4.01, the
Party discovering such breach shall give written notice to the other Party
within three (3) Business Days following such discovery; provided that the
failure to give notice within three (3) Business Days does not preclude
subsequent notice.


Section 4.02 Representations and Warranties of Servicer Relating to the
Origination Agreement and the Loans.


(a)Representations and Warranties. As of the date hereof and as of each
Settlement Date, Servicer hereby represents and warrants to, and agrees with,
Lender that:


(i)Enforceability. Each Program Agreement shall constitute a legal, valid and
binding obligation of the Servicer enforceable against such applicable Person in
accordance with its terms, except as such enforceability may be limited by
applicable conservatorship, receivership, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally or general
principles of equity.


(ii)No Defaults. There are no existing Defaults by Servicer under this
Origination Agreement, the Servicing Agreement or the Program Agreements under
which the Loans are originated.
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 23

--------------------------------------------------------------------------------





(iii)Ownership. Except as otherwise provided herein, upon the funding of a Loan
by Lender, Lender shall have full right, title and interest in each such Loan
free and clear of all Liens or other encumbrances other than those imposed as a
result of Lender’s own actions.


(iv)Compliance with Law. In originating and servicing the Loans, Servicer has
complied with and will comply with, in all material respects, (and has provided
training to its applicable personnel regarding compliance with), and each such
Loan complies in all material respects with, all Laws, rules or regulations
applicable thereto, including, without limitation, all federal and state laws,
rules, regulations related to truth-in-lending, fair credit billing, fair credit
reporting, usury, equal credit opportunity, fair credit collection practices and
privacy, unfair, deceptive, abusive act or practice, and all other consumer
protection Laws and the Bank Secrecy Act, USA PATRIOT Act (including Customer
Identification Program (CIP)) requirements and suspicious activity reporting,
and OFAC verification (including all rules and regulations now or hereafter
promulgated by the Federal Reserve Bank, the Consumer Financial Protection
Bureau, the Federal Deposit Insurance Corporation or any other Governmental
Authority, in each case, whether or not having the force of law) (such Laws
relating to or regulating consumer loans and finance sometimes referred to
herein as “Consumer Lending Laws”), each as applicable. The Loans were
originated, made, and are at all times being serviced substantially in
accordance with those customary origination, servicing and collection practices
of prudent lending institutions that originate, make, and/or service loans of
the same type as the Loans and in any event in accordance in all material
respects with all applicable Laws (including all Consumer Lending Laws).


(v)Consents. All material authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by Servicer in connection with the origination of
Loans as contemplated by Section 2.01(a) have been duly obtained, effected or
given and are in full force and effect (it being agreed that any such
authorization, consent, order or approval of or registration or declaration with
any Governmental Authority required for the performance by Servicer of its
obligations under this Origination Agreement or the other Origination Papers
that is necessary for a Loan to be validly made and enforceable shall be deemed
material).


(vi)Accuracy of Information. Assuming the accuracy of the information provided
by Borrowers, all information and documentation relating to the Loans submitted
to Lender by Servicer pursuant to this Origination Agreement and the Servicing
Agreement is true and correct in all material respects and in all material
respects accurately reflects the status of each Loan including, but not limited
to, the Outstanding Balance thereof, the interest rate thereon, the payment and
collection history, identity of all Borrowers, and the performance of the Loan
(including whether the Loan is then past due). At the time of approval, all
information regarding a given Borrower shall be true and correct in all material
respects (although Servicer makes no representation with respect to stated
income), and the Servicer has conducted the diligence and inquiries regarding
each Borrower in accordance with its “Compliance Management System” (a copy of
which was provided to Lender prior to the date hereof) and its supporting
policies and procedures and will not alter such diligence or inquiries except as
would be consistent with what a prudent lending institution that originates,
makes or services loans of the same type would do.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 24

--------------------------------------------------------------------------------





(vii)Investigation. Servicer has reviewed all of the documents contained in the
loan files and has made customary inquiries to confirm the accuracy of the
representations set forth therein.


(viii)Compliance with Underwriting Criteria and Credit Policy. Each Borrower,
and each Loan made to each Borrower, complies with the Underwriting Criteria and
Credit Policy.


(ix)Anti-Money Laundering. In originating the Loans, Servicer and any third
parties involved in the origination of the Loans have complied with all
applicable anti-money laundering laws, including without limitation the USA
Patriot Act of 2001, as amended, and any similar applicable Laws (collectively,
the “Anti-Money Laundering Laws”); Servicer and any third parties involved in
the origination of the Loans have established anti-money laundering compliance
programs as required by the Anti-Money Laundering Laws and have conducted the
requisite due diligence in connection with the origination of the Loans for
purposes of the Anti-Money Laundering Laws; and Servicer maintains, and will
maintain, sufficient information
to evidence such actions and identify the applicable Borrowers for purpose of
the Anti-Money Laundering Laws. Servicer shall ensure that each Borrower is not
on any list maintained by the United States Treasury Department’s Office of
Foreign Assets Control (the “OFAC list”) of prohibited persons, entities, or
prohibited or restricted jurisdictions. Upon request, Servicer shall provide
documents and information requested by Lender demonstrating Servicer’s
compliance with the referenced laws and regulations including, but not limited
to, customer information that was required to be collected during the loan
origination process. The audit rights permitted to Lender under this Origination
Agreement shall include the right of Lender to review the Servicer’s anti-money
laundering compliance program.


(x)Reasonable Steps. With respect to each individual assigned by Servicer to
perform services for Lender, including originating and Servicing the Loans,
Servicer has taken all commercially reasonable steps: (a) to ensure that such
individual has not been convicted of any felony or aggravated misdemeanor and
has not been banned from the business of banking;
(b) to verify that such individual, if performing services in the United States,
is eligible to work in the United States in accordance with all applicable laws;
and (c) to ensure that such individual is not on any OFAC list. Servicer has
taken all commercially reasonable steps to ensure that no entity to which
Servicer subcontracts any work under this Origination Agreement or the Servicing
Agreement is on the OFAC list. Neither Servicer, nor any of its owners
(including without limitation its shareholders, partners and members, as
applicable) are on the OFAC list.


(xi)Acceptable Investment. To the Best of Servicer’s Knowledge as of the funding
date of any Loan, there are no circumstances or conditions with respect to such
Loan or the applicable Borrower that can reasonably be expected to cause private
institutional investors to regard such Loan as an unacceptable investment, cause
such Loan to become delinquent or adversely affect the value or marketability of
such Loan.


(xii)Documentation/Due Execution. Each loan file for each Loan (which may be
electronic) contains the credit agreement, all underwriting documents, all
collection notes, and


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 25

--------------------------------------------------------------------------------



all formal correspondence and notices, and shall otherwise contain all such
information and documentation as required under applicable Laws for the Lender
to fund and maintain a given Loan made hereunder. In addition to the loan files,
Servicer will maintain proof of the delivery and content of any required
disclosures under applicable Law for a Loan. Such loan files and proof of the
delivery and content of required disclosures shall be maintained by the Servicer
in a manner consistent with these practices of a prudent lending institution.
The credit agreement and all other instruments evidencing any Loan have been
duly executed by the applicable Borrower with respect thereto.


(b)Notice of Breach. Upon discovery by either Servicer or Lender of a breach of
any of the representations and warranties set forth in this Section 4.02, the
Party discovering such breach shall give written notice to the other Party
within three (3) Business Days following such discovery; provided that the
failure to give notice within three (3) Business Days does not preclude
subsequent notice.


(c)Limited Remedy in Certain Circumstances. The Lender shall have as its sole
remedy for an unintentional breach of the representation set forth in the second
sentence of clause (vi), clause (viii) or the third sentence of clause (xii) the
right to require the Servicer to purchase the applicable Loan(s) (or an Economic
Participation therein) giving rise to such misrepresentation pursuant to Section
2.07 hereof.


Section 4.03 Representations and Warranties of Lender.


(a)Representations and Warranties of Lender. As of the date hereof and as of
each Settlement Date, Lender hereby represents and warrants to, and agrees with,
Servicer that:


(i)Organization. Lender is a state bank duly organized, validly existing and in
good standing under the laws of the State of Georgia and Lender is qualified to
do business and is in good standing in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure to so qualify would not be reasonably likely (either
individually or in the aggregate) to have a material adverse effect on (a) the
business, operations, assets or financial condition of Lender, or (b) the
ability of the Lender to perform its obligations under this Origination
Agreement, the Servicing Agreement or the Economics Agreement; provided,
however, that the Lender may from time to time re-incorporate or re-charter
under any other U.S. or state banking Law.


(ii)Capacity; Authority; Validity. Lender has all necessary power and authority
to enter into this Origination Agreement and to perform all of the obligations
to be performed by it under this Origination Agreement. This Origination
Agreement and the other Origination Papers and the consummation by Lender of the
transactions contemplated hereby and by the other Origination Papers have been
duly and validly authorized by all necessary action on the part of Lender, and
this Origination Agreement and the other Origination Papers have been duly
executed and delivered by Lender and constitute the valid and binding obligation
of Lender and are enforceable against Lender in accordance with their terms
(except as such enforceability may be limited by equitable limitations on the
availability of equitable remedies and by bankruptcy and other laws affecting
the rights of creditors generally).


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 26

--------------------------------------------------------------------------------





(iii)Conflicts; Defaults. Neither the execution and delivery of this Origination
Agreement or the other Origination Papers by Lender nor the consummation of the
transactions contemplated by this Origination Agreement and the other
Origination Papers by Lender, will
(A) conflict with, result in the breach of, constitute a default under, or
accelerate the performance provided by the terms of any contract, instrument or
commitment to which Lender is a party or by which it is bound, (B) violate the
certificate of incorporation or bylaws, or other equivalent organizational
document of Lender, (C) require any consent or approval under any judgment,
order, writ, decree, permit or license to which Lender is a party or by which it
is bound, or
(D) require the consent or approval of any other party to any contract,
instrument or commitment to which Lender is a party or by which it is bound.
Lender is not subject to any agreement with any regulatory authority which would
prevent the consummation by Lender of the transactions contemplated by this
Origination Agreement and the other Origination Papers.


(iv)Litigation. There is no claim, or any litigation, proceeding, arbitration,
investigation or controversy pending, to which Lender is a party and by which it
is bound, which adversely affects in a material respect Lender’s ability to
consummate the transactions contemplated by this Origination Agreement or the
other Origination Papers to which it is a party, or which questions the validity
or enforceability of any of the Origination Papers to which it is a party or any
action to be taken in connection with the transactions contemplated by the
Origination Papers to which it is a party, and, To the Best of Lender’s
Knowledge, no such claim, litigation, proceeding, arbitration, investigation or
controversy has been threatened or is contemplated and no facts exist which
would provide a basis for any such claim, litigation, proceeding, arbitration,
investigation or controversy.


(v)No Consent, Etc. No consent of any Person (including without limitation any
stockholder or creditor of Lender) and no consent, license, permit or approval
or authorization or exemption by notice or report to, or registration, filing or
declaration with, any Governmental Authority is required (other than those
previously obtained and delivered to Servicer and other than the filing of
financing statements in connection with the transfer of the Loans) in connection
with the execution or delivery of this Origination Agreement or the other
Origination Papers by Lender, the validity of this Origination Agreement or the
other Origination Papers with respect to Lender, the enforceability of this
Origination Agreement or the other Origination Papers against Lender, the
consummation by Lender of the transactions contemplated hereby or by the other
Origination Papers, or the performance of Lender of its obligations hereunder
and under the other Origination Papers.


(vi)Compliance with Laws. The Underwriting Criteria are consistent with Lender’s
lending authority under state and federal law, and Lender shall notify Servicer
immediately of any change to such lending authority. The Lender (x) is a state
bank whose deposits are, as of the date hereof, insured by the Federal Deposit
Insurance Corporation and (y) has in effect and will have in effect all material
Permits (it being agreed that any Permit required for the performance by Lender
of its obligations under this Origination Agreement or the other Origination
Papers that is necessary for a Loan to be validly made and enforceable shall be
deemed material) necessary for it to own, lease, or operate its Assets and to
carry on its business as now conducted and as contemplated hereby and to perform
its obligations under this
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 27

--------------------------------------------------------------------------------



Origination Agreement and the other Origination Papers, and such Permits are in
full force and effect, except, in each case, where the failure to so obtain or
maintain such Permit would not have a material adverse effect on the Lender’s
ability to perform its obligations hereunder, and, To the Best of Lender’s
Knowledge, there has occurred no Default under any such Permit, and the Lender
is not:


(A)in Default under any of the provision of its charter or bylaws, in any
material respect that would have a material adverse effect on this Origination
Agreement or the Servicing Agreement or the transactions contemplated hereby or
thereby;


(B)in Default under any Laws, Orders, or Permits applicable to its business or
employees conducting its businesses in any material respect that would cause a
material adverse effect on this Origination Agreement or the Servicing
Agreement; or


(C)in receipt of any notification or communication from any Governmental
Authority or the staff thereof (i) asserting that Lender is not in material
compliance with any of the Laws or Orders which such Governmental Authority
enforces, (ii) threatening to revoke any material Permits or (iii) requiring
Lender to enter into or consent to the issuance of a cease and desist order,
consent order, formal agreement, directive, commitment, or memorandum of
understanding, or to adopt any board resolution or similar undertaking, which
restricts materially the conduct of its respective business or in any manner
relates to capital adequacy, credit or reserve policies or management in any
material respect that would cause a material adverse effect on this Origination
Agreement or the Servicing Agreement.


(b) Notice of Breach. Upon discovery by either Servicer or Lender of a breach of
any of the representations and warranties set forth in this Section 4.03, the
Party discovering such breach shall give written notice to the other Party
within three (3) Business Days following such discovery; provided that the
failure to give notice within three (3) Business Days does not preclude
subsequent notice.
ARTICLE V
COVENANTS


Section 5.01 Covenants of Servicer and Lender.


(a)Covenants of Servicer. Servicer hereby covenants and agrees with Lender as
follows:


(i)Ownership Interests. Other than as described in Section 2.12, Servicer will
not take any action inconsistent with Lender’s ownership of the Loans, or grant,
create, incur, assume or suffer to exist any Lien (arising through or under
Servicer) on, any Loan, whether now existing or hereafter created, or any
interest therein, and Servicer shall not claim any ownership interest in the
Loans and shall defend the right, title and interest of Lender in, to and under
the Loans, whether now existing or hereafter created, against all claims of
third parties claiming through or under Servicer.
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 28

--------------------------------------------------------------------------------







(ii)Notice of Liens. Servicer shall notify Lender promptly after becoming aware
of any Lien on any Retained Economics Loan, provided the rights and obligations
of the parties under Section 2.12, and related matters, shall not be deemed a
Lien for this purpose.


(iii)Official Records. Servicer shall maintain this Origination Agreement and
the Servicing Agreement as a part of its official records.


(iv)Compliance Testing. Servicer shall make its facilities and records available
to Lender upon reasonable request for quarterly statistical sampling of the
Loans, for a review of the loan files of the Loans and for review of such other
information and documents as Lender may reasonably request to enable Lender to
determine Servicer’s compliance with this Origination Agreement.


(v)[*****].


(vi)Lender Review of Marketing Materials.


(A)Servicer agrees to make the Marketing Materials available to Lender, upon
Lender’s reasonable request, for Lender’s review; further, Servicer agrees
[*****]. Lender may disclose and publicize its involvement with Servicer and, to
the extent permitted by the Program Merchants and Sponsors, the Program
Merchants and Sponsors. Where the names of other lenders generally are being
utilized, Lender shall have the right to have its name used in connection with
Marketing Materials delivered to Program Merchants and Sponsors, so long as such
publicity and marketing is not, in the reasonable opinion of the Servicer,
inappropriate or otherwise unacceptable or inconsistent with the Servicer’s
business plan. Further, and in addition to the foregoing, Lender shall retain
full control over the use of Lender’s Marks (as defined below) and, in this
connection, the Servicer shall not use any Mark without the prior written
consent of the Lender, except that Servicer may use Lender’s name in connection
with Loan collection activities on behalf of Lender pursuant to the Servicing
Agreement. The Servicer and Lender agree that “in-store” marketing of the
GreenSky® Program available to customers of a given Program Merchant shall not
include the name or trademarks of the Lender. However, the Servicer shall afford
the Lender the opportunity (but not the obligation) to have its name and marks
included in any Marketing Materials in which other lenders are identified.


(B)If Servicer will be using any Synovus name, tradename, trademark, logo,
slogan, domain name, URL or service mark (collectively, “Marks”):


(I)Lender hereby grants to Servicer a limited, revocable, non-exclusive, fully
paid-up and royalty-free license under Lender’s rights in the Marks to use in
connection with the Program Agreements and the transactions contemplated
thereby.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 29

--------------------------------------------------------------------------------



(II)Servicer shall use the Marks in a manner so as to uphold the high quality
standards presently associated with the Marks and as directed by Lender in
writing. In no event may Servicer combine any of Lender’s Marks without the
written consent of Lender.


(III)Servicer agrees that: (a) it has no legal or equitable rights to the Mark
other than as expressly set forth herein; (b) its sole right to use the Marks is
in connection with this Origination Agreement, the Servicing Agreement and the
transactions contemplated thereby; and (c) it must cease all use of the Marks
upon any termination of either this Origination Agreement and/or the Servicing
Agreement except to the extent that Servicer continues to service Loans under
the Servicing Agreement and is required by Accepted Servicing Practices (as
defined in the Servicing Agreement) to use the Synovus name or tradename in
connection with customary servicing practices.


(IV)Servicer acknowledges that all goodwill arising out of its use of the Marks
will inure to the sole benefit of Lender.


(C)Without limiting the generality of the foregoing, Servicer shall not grant
permission to any website used to advertise or service the Loans and that uses a
Mark to be linked or linked from any other website without the prior written
approval of Lender or pursuant to a mutually agreed upon approval process for
granting such website linkage. In the event that Servicer has knowledge of such
prohibited linkage, Servicer shall use commercially reasonable efforts to, as
soon as practicable, remove, or cause to be removed, such link. Without limiting
the generality of the foregoing, Servicer shall take all reasonable steps as may
be necessary to ensure that its Internet advertising shall be displayed only on
websites containing material that is not of a prurient, hateful, illegal,
discriminatory or offensive nature.


(vii)[*****].


(viii)Compliance Conditions. Servicer agrees to comply with the compliance
conditions set forth in Schedule A.


(ix)Performance of Obligations. [*****].


(x)Required Permits. Servicer has all material Permits (it being agreed that any
Permit required for the performance by Servicer of its obligations under this
Origination Agreement or the other Origination Papers that is necessary for a
Loan to be validly made and enforceable shall be deemed material) in each
jurisdiction in which such a Permit is required for the performance of its
obligations under this Origination Agreement or the other Origination Papers.
With respect to any such material Permit, in the event any Governmental
Authority provides a written notice, directive or inquiry to Servicer that
asserts Servicer is in violation of the requirements for such Permit to perform
its obligations under this Origination Agreement or the other Origination Papers
in a jurisdiction requiring such Permit, Servicer will promptly respond to such
notice, directive or inquiry and, to the extent that such Permit is required by


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 30

--------------------------------------------------------------------------------



applicable Law, take commercially reasonable actions to obtain such Permit by
commencing the application process in such jurisdiction within thirty (30) days
after confirmation by such Governmental Authority that such Permit is required
and expeditiously pursuing such Permit (or otherwise cause loans in such
jurisdiction to cease to be allocated to Lender for origination); provided that
if Servicer fails to satisfy its obligations under this Section 5.01(a)(x), then
Lender, in its discretion, may direct that servicing of the Loans subject to
such jurisdiction be transferred to the Backup Servicer and Servicer shall
promptly transfer the servicing of the Loans subject to such jurisdiction to the
Backup Servicer, until such time that Servicer obtains such Permit.


(xi)Subsidiaries Providing Services. Pursuant to the first paragraph of this
Agreement, any direct or indirect wholly-owned subsidiary of GreenSky, LLC may
provide or be delegated any duties, obligations or responsibilities of GreenSky,
LLC under this Agreement; provided, however, that (i) GreenSky, LLC shall not be
released or relieved of any of its duties, obligations or responsibilities under
this Agreement or any other Origination Papers, (ii) GreenSky, LLC and any such
subsidiary shall be jointly and severally liable for any action or omission of
any such subsidiary as if such action or omission were an action or omission of
GreenSky, LLC, and (iii) any such subsidiary shall be subject to the audit,
review and examination rights of Lender as set forth in this Agreement
(including Section 6.03 hereof) and the Servicing Agreement (including Section
2.04 thereof).


(b)Covenants of Lender. In the event Servicer has a reasonable basis to believe
that the ability of Lender to comply with its obligations under this Origination
Agreement is impaired, Lender will provide Servicer, at the request of Servicer,
such information as Servicer may reasonably request to enable Servicer to
determine whether the Lender has the continued ability to fund Loans in
accordance this Origination Agreement; provided, however, that in any event, the
Lender shall not be obligated to deliver any such information constituting
material non-public information or deliver any information to the extent the
delivery thereof could compromise any attorney-client privilege or that would
cause undue expense or burden for the Lender to prepare or obtain.


Section 5.02 Regulatory Inspections. Each Party shall make available its
facilities, personnel and records with regard to the matters relating the Loans
for examination or
audit when requested by a Governmental Authority with jurisdiction over the
other Party.


Section 5.03 Technology License. In furtherance of the activities contemplated
by this Origination Agreement, Servicer grants Lender a non-exclusive,
nontransferable, nonsublicensable, revocable license to use, or for Servicer on
Lender’s behalf to use, Servicer’s GreenSky® Program technology platform and the
trademarks, logos, program names and other intellectual property rights made
available by Servicer to lenders participating in the GreenSky® Program in
connection with their participation therein (the “Licensed Technology”) during
the term of this Origination Agreement solely for the purposes of, and in
connection with, Lender’s participation in the GreenSky® Program. Lender
acknowledges and agrees that Servicer will remain the sole and exclusive owner
of all right, title and interest in and to the Licensed Technology (including
any and all modifications or derivative works thereof) and all intellectual
property rights relating thereto, and Lender does not and will not have or
acquire any ownership interest in the Licensed Technology (or any modifications
or derivative works thereof) or any


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 31

--------------------------------------------------------------------------------



intellectual property rights relating thereto under or in connection with this
Origination Agreement.


ARTICLE VI
TERM, TERMINATION AND PURCHASE


Section 6.01 Term. This Origination Agreement shall commence as of the Effective
Date and shall continue until the earlier of (a) the third anniversary of the
Effective Date, provided that (i) the Parties shall discuss in good faith the
extension of such date not less than 180 days prior to the expiration date then
in effect, and (ii) such date shall be extended automatically for additional two
year periods without further action by the Parties, unless not less than 120
days prior to the expiration date then in effect either party gives the other
party written notice of nonrenewal; (b) the termination of the Servicing
Agreement in accordance with its terms; or (c) the date this Origination
Agreement may otherwise be terminated by a party hereto pursuant to the terms
hereof (such period of time, the “Term”).


Section 6.02 Failure to Perform. Each of the following shall constitute a
“Performance Termination Event”: (i) Servicer fails to satisfy the Compliance
Conditions in a material respect; and/or (ii) Servicer is in Default under this
Origination Agreement; and/or (iii) a Servicer Default has occurred and is
continuing under the Servicing Agreement and/or (iv) the Servicer makes any
material misrepresentations hereunder and/or (v) if the average Performance
Threshold for any rolling four-month period is greater than [*****]%. If (x) a
Performance Termination Event described in clauses (i), (ii) and/or (iv) occurs
and such Performance Termination Event is not cured to the reasonable
satisfaction of the Lender within ninety (90) days after Servicer receives
notice of such Performance Termination Event, or (y) in the event a Performance
Termination Event described in clause (iii) or clause (v) occurs, this
Origination Agreement may, at the Lender’s sole option, upon thirty (30) days’
notice (which may run concurrently with the applicable cure period, if any), be
terminated, although Lender shall continue to be obligated to
(i) fund all approved but not fully funded Retained Loans and Participated Loans
that conform to the Credit Policy as of the day prior to the termination date
set forth in the notice of the Performance Termination Event until such time as
all such Loans have been fully funded and
(ii) pay Servicer amounts due pursuant to the Economics Agreement in accordance
with its terms. In addition to its termination rights, upon the occurrence of a
Performance Termination Event, the Lender may (x) unilaterally amend or modify
the Credit Policy and Underwriting Criteria, (y) require the Servicer to
purchase one or more Retained Economics Loans pursuant to Section 2.07 hereof if
so required therein and/or (z) may otherwise pursue any remedies at law or in
equity under all applicable Laws. Notwithstanding the foregoing, in the event
that the Lender Servicing Representative (as defined in Schedule 8.4 hereof)
obtains actual knowledge that a Performance Termination Event has occurred and
the Lender has not notified the Servicer that it elects to terminate this
Origination Agreement by reason of the occurrence of such Performance
Termination Event (or that it intends to terminate this Origination Agreement if
such Performance Termination Event is not cured to the satisfaction of the
Lender) within ninety (90) days after the obtaining of such actual knowledge,
such Performance Termination Event (but not subsequent Performance Termination
Events (even if similar)) shall be deemed waived (unless the parties hereto, in
writing or by conduct, have extended the applicable cure period (if any) for
such Performance Termination Event or such ninety (90) day cure period).


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 32

--------------------------------------------------------------------------------





Section 6.03 Audit/Oversight/Termination for Non-compliance. Servicer agrees to
make available its facilities, personnel and records when reasonably requested
by Lender (or at any time requested by Lender’s regulators or examiners) at a
time to be reasonably agreed to by Servicer, Lender or Lender’s auditors or
examiners as appropriate, to enable Lender or its auditors, regulators and
examiners to audit Servicer’s internal audit and compliance procedures with
respect to Servicer’s: (i) accounting, (ii) information technology and data
systems, (iii) data security, (iv) insurance, (v) overall operations, processes
and procedures, (vi) loan origination and loan servicing and collection areas,
policies and procedures, (vii) compliance with its confidentiality obligations,
(viii) use of subservicers and other subcontractors and the monitoring thereof,
(ix) new or revised policies, processes, information technology and management
of information systems of the Servicer, (x) reputational and
conflict-of-interest issues, if any,
(xi) Servicer’s process for adjusting to its policies, procedures, and controls
in response to changing threats, vulnerabilities, and material breaches or
incidents, (xii) compliance with legal and regulatory requirements of all
applicable Laws and Consumer Lending Laws and changes and developments with
respect thereto and Servicer’s positions regarding regulatory compliance which
shall include: (a) providing copies of any related reports or materials, (b)
policies and procedures specific to regulatory, compliance, and operational
processes set forth in this Origination Agreement, (c) training materials (e.g.
web-based, quick reference, FAQs, syllabuses, calendars, course assignments,
training frequency, etc.) related to specific Laws and Consumer Lending Laws
including without limitation training of new hires, ongoing training, training
of contractors and third-parties, and (d) reporting of customer complaints and
sufficient detail of each complaint, (xiii) financial condition, and (xiv) the
volume, nature, and trends of any complaints by consumers that indicate Servicer
might have compliance or risk management issues and the ability to remediate
those issues. Such audits may be remote or on-site. Once each calendar quarter
(or more frequently if Servicer is in Default or a Performance Termination Event
has previously occurred and is continuing or as requested by Lender’s regulators
or examiners), at a time to be reasonably agreed to by Servicer and Lender,
Lender or its auditors, regulators and examiners shall be entitled to conduct
such audits. The Parties will reasonably determine the extent and methodology of
the testing or the nature of such audit, subject to the approval of Lender, such
approval not to be unreasonably withheld. Further, Servicer shall conduct such
self-testing and monitoring, and arrange for such internal audits, as necessary
and appropriate to ensure compliance with all requirements of this Origination
Agreement and the Servicing Agreement and the development and establishment of
contingency planning and obligations applicable to Servicer’s personnel and
contractors and Laws (including Consumer Lending Laws). Servicer agrees to
correct any material deficiencies noted during these audits (as reasonably
determined by Lender) within thirty (30) days of such notice (or within ninety
(90) days in the event that Servicer promptly undertakes and continues to
actively pursue corrective action within 30 days). Should Servicer not correct
any such material deficiencies within such time period (“Noncompliance Event”),
Lender is permitted to terminate this Origination Agreement upon ten (10) days’
notice and otherwise exercise remedies as if the Noncompliance Event constituted
a Performance Termination Event. If an audit by Lender or any of its auditors,
regulators, or examiners, or audit provided to Lender by Servicer reveals any
issues or concerns regarding security, systems, confidentiality or compliance
with applicable Law (including Consumer Lending Law), or if Lender becomes aware
of any issues or concerns regarding security, systems, confidentiality or
compliance with applicable Law (including Consumer


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 33

--------------------------------------------------------------------------------



Lending Law) with respect to any other lender of Servicer, Lender may conduct
additional audits and testing as reasonably necessary until such issues or
concerns are resolved to Lender’s reasonable satisfaction. Upon Lender's
reasonable request, Servicer shall assist and cooperate with Lender, in
conducting and/or responding to any audit or audit request, including assisting
in Lender's attempts to obtain certifications or other confirmations, including
industry, professional, regulatory or other standards, regulatory or
self-regulatory organizations and standard-setting bodies. Lender’s failure to
exercise its right to audit Servicer pursuant to this Section shall not act as a
waiver of any of this rights or remedies under this Origination Agreement.
Notwithstanding the foregoing, Lender shall continue to be obligated to (i) fund
all approved but not fully funded Retained Loans and Participated Loans that
conform to the Credit Policy that have been approved as of the day prior to the
termination date set forth in the notice of the Noncompliance Event until such
time as all such Loans have been fully funded and (ii) pay Servicer amounts due
pursuant to the Economics Agreement in accordance with its terms.


Section 6.04 Dissolution Termination. If Servicer voluntarily goes into
liquidation or consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceeding of or relating to Servicer or of or relating
to all or substantially all its property, or a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding, or for the winding-up or liquidation of its affairs, shall have been
entered against Servicer, or Servicer shall admit in writing its inability to
pay its debts generally as they become due, file a petition to take advantage of
any applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations (such
voluntary liquidation, appointment, entering of such decree, admission, filing,
making or suspension, a “Dissolution Event”), Lender shall have the right, at
Lender’s sole option upon the date of any such Dissolution Event, to terminate
this Origination Agreement and/or appoint a Successor Servicer by written notice
to Servicer, and, thereupon, Lender shall have no further duties or obligations
to fund Loans. Servicer shall promptly give notice to Lender of any Dissolution
Event. Notwithstanding the foregoing, Lender shall continue to be obligated to
(i) fund all approved but not fully funded Retained Loans and Participated Loans
that conform to the Credit Policy as of the day prior to the termination date
set forth in the notice of the Dissolution Event until such time as all such
Loans have been fully funded and (ii) pay Servicer amounts due pursuant to the
Economics Agreement in accordance with its terms.


Section 6.05 Regulatory Event. Lender may terminate this Origination Agreement
and its obligations hereunder, either in whole or with respect to one or more
Program Agreements as elected by Lender, upon sixty (60) days prior written
notice to Servicer (or less if required by the applicable Governmental
Authority) if (a) Lender receives written notification from a Governmental
Authority indicating (i) that this Origination Agreement, or any of the
transactions contemplated hereby, breaches, violates, contravenes or conflicts
with any Law, Order, or Permit (or any interpretation thereof by such
Governmental Authority) in any material respect, including, but not limited to,
any determination by such Governmental Authority that this Origination Agreement
and the transactions contemplated hereby violate or exceed any applicable legal
lending limit to which the Lender is subject or (ii) that, with respect to
Retained Economics Loans the aggregate outstanding principal balances of which
constitutes at least


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 34

--------------------------------------------------------------------------------



[*****] percent ([*****]%) of an amount equal to the maximum Commitment Amount
(which, if the Commitment Period has expired or been terminated, shall be deemed
for such purpose to be the maximum Commitment Amount in effect immediately prior
to such expiration or termination), such Retained Economics Loans breach,
violate, contravene or conflict with any Law, Order or Permit (or any
interpretation thereof by such Governmental Authority) affecting the
enforceability, validity or collectability of such Retained Economic Loans, (b)
any Governmental Authority commences any formal investigation, legal action or
proceeding (other than a Servicer Regulatory Routine Inquiry) against Servicer
or any of its Affiliates challenging its authority to administer, market,
collect or service Retained Economics Loans the aggregate outstanding principal
balances of which constitutes at least [*****] percent ([*****]%) of an amount
equal to the maximum Commitment Amount (which, if the Commitment Period has
expired or been terminated, shall be deemed for such purpose to be the maximum
Commitment Amount in effect immediately prior to such expiration or
termination), or otherwise alleging any material non-compliance by Servicer or
any of its Affiliates with any applicable Laws related to administering,
marketing, collecting, servicing or enforcing Retained Economics Loans the
aggregate outstanding principal balances of which constitutes at least [*****]
percent ([*****]%) of an amount equal to the maximum Commitment Amount (which,
if the Commitment Period has expired or been terminated, shall be deemed for
such purpose to be the maximum Commitment Amount in effect immediately prior to
such expiration or termination), which investigation, legal action or
proceeding, in each case, is not released or terminated in a manner reasonably
acceptable to Lender within ninety (90) calendar days of commencement thereof,
or (c) any Governmental Authority issues or enters any Order against Servicer or
any of its Affiliates (other than a Servicer Regulatory Routine Inquiry) that
has a material adverse impact on (i) the administration, marketing, collection,
servicing or enforcement of Retained Economics Loans the aggregate outstanding
principal balances of which constitutes at least [*****] percent ([*****]%) of
an amount equal to the maximum Commitment Amount (which, if the Commitment
Period has expired or been terminated, shall be deemed for such purpose to be
the maximum Commitment Amount in effect immediately prior to such expiration or
termination), (ii) the ability of Servicer or Lender to perform their respective
obligations under this Origination Agreement or the other Origination Papers, or
(iii) the rights of Lender under this Origination Agreement or the other
Origination Papers or the transactions contemplated hereunder and thereunder,
provided, that, (x) in each case, upon the favorable resolution of such Order
described in this clause (c), as determined by Lender in its reasonable
discretion (whether by judgment, withdrawal of such Order, settlement or
otherwise) and confirmed by written notice from Lender (not to be unreasonably
withheld or delayed), such event shall cease to exist immediately upon such
determination by Lender, and (y) for the avoidance of doubt, the issuance of a
civil investigative demand, subpoena or other information request by a
Governmental Authority shall not, on its own, constitute such an event (each
such event described in clause (a),
(b) or (c), a “Regulatory Event”); subject to the right of Servicer to cure such
Regulatory Event within such sixty (60) days (if such Regulatory Event is
subject to cure or if such cure period is permitted by such Governmental
Authority), it being agreed that Servicer shall have the right to cure a
Regulatory Event by purchasing (or causing its designee to purchase) on a whole
loan basis a portion of the Retained Economics Loans impacted by such Regulatory
Event (or, if Lender’s ownership of such Retained Economics Loans does not
violate applicable Law, Economic Participations in a portion of such Retained
Economics Loans) such that the Regulatory Event ceases to exist, with such
purchase by Servicer (or its designee) being made in


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 35

--------------------------------------------------------------------------------



accordance with the terms of Section 2.07 (including the requirements applicable
to a proposed designee, as set forth therein). In the event of a termination by
reason of a Regulatory Event, Lender shall continue to be obligated to (i) fund
all approved but not fully funded Retained Loans and Participated Loans that
conform to the Credit Policy that have been previously approved as of the day
prior to the termination date set forth in the notice of the Regulatory Event
until such time as all such Loans have been fully funded and (ii) pay Servicer
amounts due pursuant to the Economics Agreement in accordance with its terms,
unless, in either case, the applicable Governmental Authority prohibits or
restricts Lender from continuing to take such actions or making such payments.
Notwithstanding any provision hereof or in the Servicing Agreement, the Lender
shall not be liable for any general, direct, indirect, ordinary, special,
consequential or other damages of any kind or nature incurred or sustained by
the Servicer or otherwise arising out of the termination of this Origination
Agreement or the Servicing Agreement by reason of the termination of this
Origination Agreement pursuant to this Section 6.05.


Section 6.06 [*****].


ARTICLE VII
MISCELLANEOUS PROVISIONS


Section 7.01 Amendment. This Origination Agreement may not be modified or
amended except by a writing executed by both Parties hereto.


Section 7.02 Governing Law. THIS ORIGINATION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


Section 7.03 Notices. All demands, notices, documentation, deliverables and
communications hereunder shall be in writing and shall be deemed to have been
duly given when actually delivered by a nationally recognized overnight courier
or, if rejected by the addressee, when so rejected, or, if mailed, when
deposited in the United States mail, as first class, certified or registered
mail postage prepaid, directed to the address shown below, or via .pdf format or
via email upon, in each case, electronic confirmation of receipt thereof by the
other Party, as follows:


If to Servicer: GreenSky, LLC
5565 Glenridge Connector, Suite 700
Atlanta, Georgia 30342
Attention: President


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 36

--------------------------------------------------------------------------------



and, with respect to formal notices and legal correspondence, with a copy to:


GreenSky, LLC
5565 Glenridge Connector, Suite 700
Atlanta, Georgia 30342
Attention: Chief Legal Officer




If to Lender: Synovus Bank
1111 Bay Avenue
Card Services Director
Columbus, Georgia 31901
Attention: Christopher Pyle


and, with respect to formal notices and legal correspondence, with a copy to:


Synovus Centre
1111 Bay Avenue, Suite 500
Columbus, GA 31901
Attention: General Counsel


Either Party shall have the right to change its notice address to another
address within the continental United States of America upon providing notice to
the other such Party.


Section 7.04 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Origination Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, and terms of this Origination Agreement and shall in no way affect
the validity or enforceability of the other provisions of this Origination
Agreement.


Section 7.05 Assignment. This Origination Agreement is binding upon the Parties
and their successors and assigns. Except as set forth in Section 2.12 with
respect to any Economic Participations or Sold Loans, neither Party may assign
this Origination Agreement or any of its rights or obligations hereunder to any
Person that is not an Affiliate without the prior written consent of the other
Party. Any purported assignment to a Person, without such prior written consent
or except as otherwise permitted by Section 2.12, shall be void. Notwithstanding
the foregoing, (a) provided that any such security interest is released before
(or contemporaneously with) any Retained Economics Loan becoming a Participated
Loan, Lender may grant a security interest in all or part of the Retained
Economics Loans to any Person without limitation or restriction provided that
any Person that acquires any security interest therein agrees to be bound by the
terms of this Origination Agreement, the Servicing Agreement and the Economics
Agreement, (b) in the event that this Origination Agreement has been terminated
and any remaining Retained Economic Loan is not then subject to [*****], Lender
may sell, convey or assign in such Retained Economics Loan to any Person without
limitation or restriction provided that such Person that acquires any interest
therein agrees to be bound by the terms of the


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 37

--------------------------------------------------------------------------------



Servicing Agreement and the Economics Agreement with respect to such Retained
Economic Loan (to the extent that such sale does not occur pursuant to Section
2.12), and (c) subject to Section 6.06, Servicer may assign its interest
hereunder as part of the sale, transfer or assignment of all or substantially
all of the assets or business of the Servicer or the sale, transfer or
assignment of equity interests of the Servicer (or any holding company thereof)
so long as such successor to such sale, transfer or assignment assumes in
writing all of the obligations of the Servicer hereunder and under the Servicing
Agreement in a manner reasonably satisfactory to the Lender.


Section 7.06 Further Assurances. Servicer and Lender agree to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other Party more fully to
effect the purposes of this Origination Agreement, including, without
limitation, the authorization or execution of any financing statements or
amendments thereto or equivalent documents relating to the Loans for filing
under the provisions of the UCC or other law of any applicable jurisdiction and
to provide prompt notification to the other Party of any change in the name or
the type or jurisdiction of organization of such Party.


Section 7.07 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of Servicer or Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.


Section 7.08 Counterparts. This Origination Agreement may be executed in two or
more counterparts (and by different Parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.


Section 7.09 Binding; Third-Party Beneficiaries. This Origination Agreement will
inure to the benefit of and are binding upon the Parties hereto and their
respective successors and permitted assigns. There are no intended third-party
beneficiaries of this Origination Agreement except as described in Section 2.12.


Section 7.10 Merger and Integration. Except as specifically stated otherwise
herein, this Origination Agreement, including all schedules and exhibits hereto,
the Servicing Agreement, the Economics Agreement and the Origination Papers, set
forth the entire understanding of the Parties relating to the subject matter
hereof, and all prior understandings, written or oral, are superseded by this
Origination Agreement and the Origination Papers. This Origination Agreement may
not be modified, amended, waived or supplemented except as provided herein.


Section 7.11 Headings. The headings are for purposes of reference only and shall
not otherwise affect the meaning or interpretation of any provision hereof.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 38

--------------------------------------------------------------------------------



Section 7.12 Survival. All representations, warranties and agreements contained
in this Origination Agreement shall remain operative and in full force and
effect and shall survive the termination of this Origination Agreement. In
addition, the termination or expiration of this Origination Agreement shall not
affect the rights of either Party to recover for breaches occurring prior
thereto or with respect to provisions of this Origination Agreement that by
their terms continue after termination.


Section 7.13. Waiver of Jury Trial.


(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN THE
SERVICER AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDER AND THE SERVICER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS ORIGINATION AGREEMENT, THE
SERVICING AGREEMENT, ANY LOAN AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR
THEREBY OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE SERVICER OR THE LENDER OF ANY KIND OR NATURE RELATING TO
ANY OF THIS ORIGINATION AGREEMENT, THE SERVICING AGREEMENT OR THE LOANS.


(b) EACH OF THE SERVICER AND THE LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE NORTHERN DISTRICT OF GEORGIA AND ANY STATE COURT LOCATED IN
ATLANTA, GEORGIA, SHALL HAVE THE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN THE SERVICER AND THE LENDER, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS ORIGINATION AGREEMENT, THE SERVICING AGREEMENT, ANY LOAN
AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THEREBY OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE SERVICER AND THE LENDER EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE A PARTY HERETO OR THE ENFORCEMENT BY A PARTY
HERETO OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 39

--------------------------------------------------------------------------------



(c) Each Party acknowledges that it has been represented by legal counsel of its
own choosing and has been advised of the intent, scope and effect of this
Section 7.13 and has voluntarily entered into this Origination Agreement and
this Section 7.13.




ARTICLE VIII
SUPPLEMENTAL PROVISIONS


The covenants and obligations of the Parties set forth in the following
Schedules and Exhibits are hereby incorporated by reference herein (in addition
to other incorporations by reference set forth herein):


Schedule A Compliance Conditions
Schedule B Underwriting Criteria
Schedule C [*****]
Schedule 8.1 – Confidentiality and Security
Schedule 8.2 Business Continuity
Schedule 8.3 – Servicer’s Personnel
Schedule 8.4 – Compliance and Legal Action
Schedule 8.5 – Regulatory Examinations
Schedule 8.6 – Notification of Significant Changes
Exhibit A – Form of Loan Designation Notice
Exhibit B – Form of Loan Sale Agreement
Exhibit C – Form of Participation Sale Agreement
Exhibit D – Form of [*****]
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – Page 40


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Servicer and Lender have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.


GREENSKY, LLC




By: /s/ Timothy D. Kaliban
Name: Timothy D. Kaliban
Title: President






SYNOVUS BANK




By: /s/ Christopher Pyle
Name: Christopher Pyle
Title: Group Executive
FACILITY LOAN ORIGINATION AGREEMENT (GreenSky-Synovus) – SIGNATURE PAGE